Citation Nr: 9933844	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
squamous cell carcinoma of the anal canal with mild fecal 
incontinence and frequent bowel movement, currently evaluated 
as 60 percent disabling.

2.  Entitlement to an increased original rating for chronic 
swelling and infection of the scrotum secondary to squamous 
cell carcinoma of the anal canal, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for urinary 
incontinence secondary to squamous cell carcinoma of the anal 
canal, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1976 and from November 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, an increased 
rating for residuals of squamous cell carcinoma of the anal 
canal with fecal incontinence and frequent bowel movements 
was granted and a 60 percent disability rating was assigned; 
an increased rating for urinary infrequency secondary to 
residuals of a squamous cell carcinoma of the anal canal was 
granted and a 20 percent disability evaluation was assigned; 
and service connection for swelling and infection of the 
scrotum was denied.  The veteran appealed these actions.  

During the pendency of the veteran's appeal, service 
connection for swelling and infection of the scrotum was 
granted and a 30 percent disability rating was assigned by 
means of an April 1997 rating action.  The veteran appealed 
the assignment of this original rating contending that his 
disability was more severe than evaluated. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.


2.  The veteran's residuals of squamous cell carcinoma of the 
anal canal with fecal incontinence and frequent bowel 
movement are manifested by fatigue, impotence, stool 
incontinence and leakage with diminished sphincter tone; a 
complete loss of sphincter control is not shown.

3.  The veteran experiences swelling and infection of his 
scrotum as secondary to his squamous cell carcinoma of the 
anal canal; constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension manifested with 
a diastolic pressure predominately 120 or more is not shown.

4. The veteran's urinary incontinence is manifested by 
symptomatology that includes the need to use two to three 
pads of absorbent material daily.  The evidence does not show 
that he requires the use of an appliance as a result of his 
urinary incontinence. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of squamous cell carcinoma of the anal canal with 
fecal incontinence and frequent bowel movement are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.114, 
Diagnostic Codes 7332, 7343 (1999). 

2.  The criteria for an increased rating for chronic swelling 
and infection of the scrotum, secondary to squamous cell 
carcinoma of the anal canal, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§  4.115a, 4.115b, Diagnostic 
Code 7525 (1999).

3.  The criteria for a 40 percent rating, but no greater than 
40 percent, for urinary incontinence are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§  4.115a, 4.115b, 
Diagnostic Code 7512 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992). Accordingly, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

I.  Residuals of Anal Cancer

Service connection for rectal cancer was established by means 
of a March 1993 rating action, as service medical records 
indicated that the veteran, while on active 

duty, had rectal bleeding that was etiologically related to 
his rectal cancer.  As carcinoma of the gastrointestinal 
system is assigned a 100 percent evaluation for one year 
following cessation of surgery, radiation, chemotherapy or 
other treatment, a 100 percent disability rating was assigned 
effective September 14, 1992, the date of receipt of the 
veteran's claim, to November 1, 1993, as therapy was 
completed on October 29, 1992.  Thereafter, a noncompensable 
evaluation was assigned as the medical evidence indicated 
that he was without disease and that there was no impairment 
of sphincter control with leakage.  

By means of a May 1994 rating action, the disability rating 
was increased to 10 percent, effective November 1, 1993, as 
VA outpatient treatment records noted complaints of fatigue 
and impotence with stool incontinence and leakage since 
therapy.  By means of a February 1995 rating action, the 
disability rating was increased to 30 percent, effective 
November 1, 1993, as VA treatment records indicated a loss of 
sphincter control and frequency of extent of involuntary 
bowel movement.  

By means of a February 1997 rating action, the disability 
evaluation for the veteran's residuals of squamous cell 
carcinoma of the anal canal was increased to 60 percent 
disabling effective August 15, 1996, the date of claim on 
appeal.  The veteran appeals this rating action and claims 
that his residuals of anal cancer are more severe than 
currently evaluated and that an increased disability rating 
is warranted.  The Board notes that during the pendency of 
the veteran's claim, this 60 percent disability rating was 
assigned an effective date of March 8, 1996, pursuant to 
38 C.F.R. §  3.157 (1996). 

The veteran's current residuals of anal cancer are evaluated 
under Diagnostic Code 7343-7332.  Under Diagnostic Code 7343, 
a 100 percent disability evaluation is assignable for 
malignant growths of the digestive system and will continue 
for 1 year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Thereafter, if there has been no local recurrence or 

metastases, the rating will be made on residuals.  38 C.F.R. 
§ 4.115 (1999).  The most recent private and VA medical 
records do not indicate a recurrence of his anal cancer.  A 
December 1994 VA CT scan report indicates that there was no 
sign of recurrent disease or adenopathy in veteran's abdomen 
and pelvis.  A September 1996 VA rectum and anus examination 
report indicates a history of anal cancer, treated with 
radiation and chemotherapy with improvement.  Similarly, a 
December 1996 statement from Dr. William M. Mendenhall, the 
veteran's private oncologist, indicates that, while the 
veteran has experienced secondary conditions due to his 
treatment for anal cancer, he has "remained free of 
disease."  

Additionally, the evidence does not show that the cancer has 
metastasized.  Private medical records from the University of 
Florida indicate that chemotherapy and radiation treatment 
for the veteran's anal cancer ceased on October 29, 1992.  As 
the evidence does not show current anal cancer or metastasis 
of his anal cancer, and it has been more than one year since 
the cessation of treatment for the underlying cancer, a 100 
percent evaluation under Diagnostic Code 7343 is not 
warranted.  Accordingly, the veteran's disability will be 
rated on residuals of his anal cancer.

The veteran's residuals of anal carcinoma may also be rated 
under Diagnostic Code 7332 for impairment of sphincter 
control of the rectum and anus.  Under these criteria, a 60 
percent rating contemplates extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent 
disability rating is appropriate for complete loss of 
sphincter control.  38 C.F.R. § 4.114 (1999).  

Private and VA medical records from August 1992 to December 
1996 reflect numerous complaints and treatments for fecal 
incontinence due to the veteran's residuals of anal 
carcinoma.  However, the evidence does not indicate that he 
has complete loss of sphincter control.  A June 1993 VA 
malignancies or tuberculosis examination report indicates 
that the veteran complained of loss of stamina and an 
inability to get to sleep easily or to stay asleep.  However, 
the report indicates that 

he did not have much rectal pain or bleeding since completion 
of chemotherapy and radiation treatment.  On objective 
examination, normal anal sphincter tone was noted.  

A VA outpatient treatment record of April 1994 indicates that 
the veteran had experienced impotence, stool incontinence and 
leakage; however, the treatment records does not indicate 
that he had complete loss of sphincter control.  

A September 1996 rectum and anus examination report indicates 
that the veteran complained of difficulty in controlling his 
bowel movements and that he soils his underclothes requiring 
him to use pads.  The examination report indicates soiling, 
incontinence, and fecal leakage.  While the examining 
physician noted the veteran's sphincter tone to be somewhat 
diminished, the examination report does not indicate that he 
has a complete loss of sphincter control. 

As set forth above, the clinical evidence does not show that 
the veteran has a complete loss of sphincter control.  
Accordingly, the Board finds that criteria for an increased 
rating for the veteran's residuals of squamous cell carcinoma 
of the anal canal are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§  4.114, 4.118, Diagnostic Codes 
7332, 7343 (1999). 

II.  Swelling and Infection of the Scrotum

The RO, by means of a February 1997 rating action, denied 
service connection for chronic swelling and infection of the 
scrotum.  The veteran appealed this decision.  During the 
pendency of his appeal, the RO granted service connection for 
this disability effective March 8, 1996, by means of an April 
1997 rating action.  The veteran appeals the assignment of 
this disability rating contending that his disability is more 
severe than reflected by the 30 percent evaluation currently 
in effect.  

Chronic scrotal swelling and infection is a disability that 
is not listed in the Schedule.  When an unlisted condition is 
encountered it will be permissible to rate 

under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(1999).  The veteran's current swelling and infection of the 
scrotum is currently rated as analogous to epididymo-
orchitis, as the symptomatology and anatomical localization 
is similar to Diagnostic Code 7525.  38 U.S.C.A. § 4.115b 
(1999).  Under these criteria, the disability is to be rated 
as urinary tract infection, which in turn can be evaluated as 
analogous to renal dysfunction.  The current 30 percent 
disability rating contemplates recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
(greater than two times per year, and/or requiring continuous 
intensive management).  38 C.F.R. § 4.115b (1999).  A 60 
percent rating is appropriate for constant albuminuria with 
some edema; definite decrease in kidney function; or 
hypertension with diastolic pressure predominantly 120 or 
more, and moderately severe symptoms.  38 C.F.R. § 4.115a 
(1999).  

The evidence does not show that the veteran has constant 
albuminuria with some edema.  On the contrary, the report of 
a September 1996 rectum and anus examination indicates that a 
urinalysis was within normal limits.  In addition, the 
evidence does not show that he experiences a definite 
decrease in kidney function.  Similarly, while the evidence 
shows that he has hypertension, the evidence does not show 
that his hypertension of such severity to warrant an 
increased rating.  The report of a June 1993 VA hypertension 
examination indicates that his blood pressure was recorded as 
134/84.  The most recent VA hypertension examination report, 
dated in September 1996, indicates that blood pressure was 
recorded as 114/67, 112/78 and 121/81.  A diagnosis of 
controlled hypertension was rendered.  

Accordingly, as the evidence does not show that the veteran 
has constant albuminuria with some edema, a definite decrease 
in kidney function, or hypertension manifested with a 
diastolic pressure predominately 120 or more, the Board must 
find that the criteria for an increased rating for the 
veteran's chronic 

swelling and infection of the scrotum are not met.  38 C.F.R. 
§§  4.115a, 4.115b Diagnostic Code 7525 (1999).  Therefore, 
an increased rating for this disability is not appropriate.  

III.  Urinary Frequency

Service connection for urinary frequency was granted by the 
RO by means of a February 1995 rating decision which assigned 
a 10 percent disability rating effective November 1, 1993, as 
the evidence showed that the veteran experienced urinary 
frequency as secondary to his residuals of anal cancer.  By 
means of a February 1997 rating action, the disability 
evaluation for his urinary frequency was increased to 20 
percent disabling effective August 15, 1996, the date of 
claim on appeal.  The veteran appeals the assignment of this 
disability rating, contending that the severity of his 
urinary frequency disability is more severe than currently 
evaluated.  The Board notes that during the pendency of the 
veteran's appeal, this 20 percent disability rating was 
assigned an effective date of March 8, 1996, pursuant to 
38 C.F.R. §  3.157 (1996).

The veteran's urinary frequency is currently evaluated under 
Diagnostic Codes 7599-7512, as the symptomatology is 
analogous to that of chronic cystitis.  38 C.F.R. § 4.115b 
(1999).  It is noted in the Schedule that disease of the 
genitourinary system generally results in disabilities 
related to renal or voiding dysfunction, infections, or a 
combination of these; descriptions of various levels of 
disability in each of the symptom areas is provided in 
38 U.S.C.A. § 4.115a (1999).  Under these criteria, the 
current 20 percent disability rating is appropriate for a 
voiding dysfunction which requires the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent disability rating is appropriate for 
symptomatology requiring the wearing of absorbent materials 
that must be changed 2 to 4 times per day.  A 60 percent 
disability evaluation is appropriate for symptomatology 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  


In a statement dated in May 1994, the veteran indicated that 
he had to wear two to three pads daily due to incontinence 
and leakage.  In support of this claim, he submitted a 
prescription for pads.  Additionally, the report of the most 
recent VA cystitis and bladder examination, dated in 
September 1996, indicates that he has incontinence that 
requires the use of pads at night.  The report indicates that 
he has difficulty with urination, mostly at night, and that 
he controls his urination during the day by emptying his 
bladder about every hour.  

After a review of the evidence the Board finds that the 
criteria for a rating of 40 percent have been met.  The 
evidence shows that the veteran requires the use of two to 
three pads daily due to his urinary incontinence.  However, 
while a 40 percent rating is appropriate, the evidence does 
not warrant a rating in excess of 40 percent.  The evidence 
does not indicate that he requires the use of more than 4 
pads daily or the use of an appliance for his urinary 
incontinence. 

Accordingly, based on the discussion above, the Board finds 
that the criteria for an increased rating for urinary 
incontinence have been met.  38 C.F.R. §§  4.115a, 4.115b 
Diagnostic Code 7512 (1999).  Therefore, a disability rating 
of 40 percent, but no greater, is appropriate.


ORDER

An increased rating for residuals of squamous cell carcinoma 
of the anal canal is denied.  

An increased rating for chronic swelling and infection of the 
scrotum, secondary to squamous cell carcinoma of the anal 
canal, is denied.



 An increased rating of 40 percent, but no greater, for 
urinary incontinence, secondary to squamous cell carcinoma of 
the anal canal, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

